Citation Nr: 1015466	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-20 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than July 7, 2006, 
for service connection for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to 
September 1968. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which in relevant part granted service 
connection for PTSD with a 30 percent evaluation.  The 
Veteran appealed and perfected his appeal only with regard to 
the issue of the effective date of the grant of service 
connection for PTSD.  

The Veteran had requested a travel board hearing to be held 
at the RO; however in January 2010 the Veteran canceled that 
request.  The request for a hearing is waived.


FINDINGS OF FACT

1.  The Veteran separated from service in 1968.  

2.  The Veteran's claim seeking service connection for PTSD 
was received on July 7, 2006.

3.  Service connection for PTSD was granted in a September 
2006 rating decision effective July 7, 2006, the date of 
receipt of the Veteran's complete application. 


CONCLUSION OF LAW

Entitlement to an effective date earlier than July 7, 2006 
for the grant of service connection for PTSD is not 
warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.400, 20.200, 20.201, 20.202, 20.302, 20.1100, 20.1103 
(2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400 (emphasis added).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  A "claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199.  To determine when a claim was received, the Board must 
review all communications in the claims file that may be 
construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

With regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  See 38 C.F.R. § 
3.157(b)(1); see also 38 C.F.R. § 3.155(a).

The effective date of an award is generally the date of 
receipt of a claim (or informal claim where appropriate), or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation for direct service 
connection is the day following separation from active 
service or the date entitlement arose, if the claim was 
received within one year after separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i).  The 
effective date of award for the grant of service connection 
can be no earlier than the date of receipt of the claim.  See 
38 C.F.R. § 3.400.

"Date of receipt" means the date on which a claim, 
information or evidence was received by VA.  38 C.F.R. § 
3.1(r) (2009).

However, 38 C.F.R. § 3.157 only applies to a defined group of 
claims.  See Sears v. Principi, 16 Vet. App. 244, 249 
(2002)(section 3.157 applies to a defined group of claims, 
i.e., as to disability compensation, those claims for which a 
report of a medical examination or hospitalization is 
accepted as an informal claim for an increase of a service 
connected rating where service connection has already been 
established).  VA medical records cannot be accepted as 
informal claims for disabilities where service connection has 
not been established.  The mere presence of medical evidence 
does not establish intent on the part of the veteran to seek 
service connection for a condition.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 
382 (1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).  Merely seeking treatment, does 
not establish a claim, to include an informal claim, for 
service connection.

Discussion

The Veteran was discharged from service in September 1968.  
He submitted his first claim in May 2005.  He sought service 
connection for several disabilities, to include diabetes, a 
heart condition, high blood pressure, neuropathy, bilateral 
hearing loss and tinnitus.  Later that same month he added a 
skin rash disorder to his claim; however, his claim made no 
mention of PTSD or any acquired psychiatric disability.

On July 7, 2006, the RO date-stamped receipt of a claim in 
the form of a statement from the Veteran, requesting service 
connection for PTSD.  That statement bore a signature of the 
Veteran, dated June 26, 2006.  In his statement, the Veteran 
indicated he had received a diagnosis of PTSD that day.  
Indeed, the Veteran's VA treatment records contained a 
diagnosis of PTSD dated June 26, 2006, in a VA mental health 
assessment.  

Following the September 2006 rating decision which assigned 
the effective date for the grant of service connection, and a 
30 percent evaluation, as July 6, 2006, the Veteran submitted 
a notice of disagreement in February 2007.  The statement of 
his representative clearly disagreed only with the effective 
date of the grant of service connection for there was no 
mention of the evaluation.  This notice of disagreement 
indicated the "May 5, 2005" effective date was at issue; 
the Veteran requested an effective date of October 1, 1984.  
In another February 2007 statement the Veteran explained that 
the October 1984 date was the day the "law changed."  In a 
June 2007 statement which accompanied his substantive appeal, 
the Veteran requested an effective date reflecting his 
service in Vietnam, as he stated he had suffered from PTSD 
since that service.   

After a complete review of the record, the Board did not find 
any document indicating intent to submit a claim for PTSD or 
any acquired psychiatric disability prior to the claim date-
stamped as received by the RO on July 7, 2006.  The Board 
acknowledges that the Veteran received his diagnosis of PTSD 
on June 26, 2006; however the receipt of the claim was the 
later date.  See 38 C.F.R. § 3.400.  The laws and regulations 
which bind the Board do not provide for an effective date of 
for a grant of service connection that reflects the date 
another claim was received (May 2005), a date the Veteran 
believes the law changed (October 1, 1984), or the date the 
Veteran believes he began to suffer from a disability.  As 
noted above, for an effective date to be affixed to the date 
of discharge from service, the claim for that disability must 
have been received within one year of that discharge from 
service.  Despite the Veteran's honorable service, his claim 
for PTSD was received July 7, 2006; therefore applicable 
regulations do not allow for an earlier effective date. 

The United States Court of Appeals for Veterans Claims has 
held that in a case where the law, as opposed to the facts, 
is dispositive of the claim, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  This appeal 
is denied.

As a final note, in denying this claim, the Board does not 
wish in any way to diminish the Veteran's honorable service.  
Although it is empathetic to the Veteran's claim, the Board 
is without authority to grant the claim on an equitable basis 
and instead is constrained to follow the specific provisions 
of law.  See 38 U.S.C.A. § 7104 (West 2002); Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).


Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

At the outset, the Board notes that the only issue on appeal 
has been the effective date for the grant of service 
connection.  The Court has held that a Veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him with VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).  Further, the U. S. Court of Appeals 
for Veterans Claims has held that when the law as mandated by 
statute, and not the evidence, is dispositive of the claim, 
the above provisions are not applicable.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 
Vet. App. 129 (2002).  In addition, VA's General Counsel held 
in a precedential opinion that there is no duty to notify a 
claimant where the claim cannot be substantiated because 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed benefit 
and no duty to assist a claimant where there is no reasonable 
possibility that such aid could substantiate the claim.  
VAOPGCPREC 5-2004.

As there is no legal entitlement to the benefits claimed, 
there is no reasonable possibility that further notice or 
assistance would aid in substantiating this claim.  Thus, any 
deficiencies of notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the provisions regarding notice 
and assistance is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).  Moreover and in any event, 
where the original claim has been substantiated and the 
appellant disagrees with the initial rating or effective date 
assigned, the VCAA requires no additional notice.  Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to an effective date earlier than July 7, 2006, 
for the grant of service connection for PTSD is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


